Case 1:19-cv-00606-CG-B Document 20 Filed 10/23/20 Page 1 of 1        PageID #: 65




               IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF ALABAMA
                        SOUTHERN DIVISION

CHARLES EUGENE MOORE,                    )
#297332,                                 )
                                         )
       Plaintiff,                        )
                                         )
vs.                                      )   CIVIL ACTION NO. 19-0606-CG-B
                                         )
CAPTAIN BISHOP, et al.,                  )
                                         )
       Defendants.                       )

                                     ORDER

      After due and proper consideration of the issues raised, and there having

been no objections filed, the Report and Recommendation of the Magistrate Judge

(Doc. 19) made under 28 U.S.C. § 636(b)(1) and S.D. Ala. GenLR 72(a)(2)(R), and

dated September 25, 2020, is ADOPTED as the opinion of the Court.

      DONE and ORDERED this the 23rd day of October, 2020.

                          /s/ Callie V. S. Granade
                          SENIOR UNITED STATES DISTRICT JUDGE
